Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1st, 2021 has been entered. The 1.132 declaration filed by the applicant on October 1st, 2021 is acknowledged herein. 
Status of Claims
2.	Claims 1, 3 and 6-9 are currently under examination wherein claim 1 have been amended in applicant’s amendment filed on October 1st, 2021.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Bucca on October 27, 2021
The application has been amended as follows:

Allowable Subject Matter
4.	Claims 1, 3 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The applicant’s amendment and 1.132 declaration filed on October 1st, 2021 has obviated the previous rejections of claims 1, 3 and 6-9 under 35 U.S.C. 103 as being unpatentable over KR (20140007586 A) in view of Komatsubara et al. (US Pub 2002/0011278 A1) as stated in the Office action dated July 2nd, 2021. KR (‘586 A) in view of Komatsubara et al. (‘278 A1) does not specify the first heating temperature range as claimed in the independent claim 1 as amended. The 1.132 declaration has established the criticality of the claimed range. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733



1/13/2022